IN THE SUPREME COURT OF IOWA
                              No. 08–1628

                         Filed August 13, 2010


ANDOVER VOLUNTEER FIRE DEPARTMENT
and TRAVELERS INSURANCE COMPANY,

      Appellees,

vs.

GRINNELL MUTUAL REINSURANCE COMPANY,

      Appellant.



      Appeal from the Iowa District Court for Polk County, Eliza J.

Ovrom, Judge.



      Workers’ compensation insurer for volunteer fire department

appeals district court decision reversing ruling by workers’ compensation

commissioner finding a volunteer firefighter died in the course of his

employment both as volunteer firefighter and as farmhand. DISTRICT

COURT     JUDGMENT      AFFIRMED      AND    CASE   REMANDED       WITH

INSTRUCTIONS.



      Charles A. Blades of Scheldrup, Blades, Schrock, Smith, and

Aranza, P.C., Cedar Rapids, for appellant.



      Aaron T. Oliver of Hansen, McClintock & Riley, Des Moines, for

appellees.
                                            2

CADY, Justice.

         Justin Faur died attempting to save the life of another person. He

was twenty-three years old. His heroic efforts denied him a full life, but

left behind the true measure of his abundant character. These efforts

are documented in this opinion because they serve as the backdrop to a

legal dispute over the interpretation of Iowa Code section 85.61(7)(a)

(2009). 1 We resolve the dispute by affirming the decision of the district

court.

         I. Background Facts and Proceedings.

         Justin Faur died ten days after he sustained an anoxic brain

injury from the inhalation of methane gas. He was employed by Johnson

Valley Beef, a farm corporation owned by Dwight Johnson and located in

rural Andover.       Justin worked as a farmhand on the farm.               The farm

operation      consisted    of    raising       crops   and   livestock,    including

approximately 1200 head of cattle. Justin was a dependable and reliable

worker and maintained a close relationship with Dwight and his wife,

Sherril.

         Justin was also a volunteer firefighter for the Andover Volunteer

Fire Department. As a volunteer firefighter, Justin wore a pager issued

by the volunteer department. The pager allowed him to be notified when

his services as a volunteer firefighter were needed.                 Each volunteer

firefighter normally had the responsibility to promptly report to duty

when paged.




         1Although the compensable event in this case occurred in 2005, we will refer to
the 2009 Code unless otherwise noted for ease of reference to the applicable language at
issue. Iowa Code section 85.61(7) did not separate the text into subsections until 2008.
See 2008 Iowa Acts ch. 1031, § 91 (codified at Iowa Code § 85.61(7) (2009)). The
content of section 85.61(7) remained otherwise unchanged by the amendment.
                                      3

      The pager system was tied to the county 911 emergency system.

The volunteer fire department was part of the enhanced 911 emergency

services system in the county. All emergency calls from the public were

directed to the communication center in Clinton, and a dispatcher at the

center would notify the appropriate emergency responder. When a call

required the services of the fire department, the dispatcher would send a

page to the volunteer firefighters.       Some volunteer firefighters carried

their uniform and equipment in their vehicles and could proceed directly

to the scene of the emergency in response to a page. Other volunteer

firefighters kept their uniform and equipment at the fire station and

would first proceed to the station in response to a page before going to

the scene of the emergency. Justin kept his uniform and equipment at

the station.

      On April 16, 2005, Justin and Dwight spent most of the day

cleaning a manure pit under a cattle confinement barn on the farm.

After draining and washing the pit, Dwight apparently climbed into the

manure pit to retrieve a chain that had dropped and was overcome by

methane fumes. Methane gas inhibits the ability of a person to breathe

when inhaled into the lungs, and the effects can be immediate and

dramatic.      In addition to its natural state, it is produced by the

fermentation of organic matter such as manure. Methane gas produced

by manure can be highly toxic in a closed environment, especially when

the manure is wet.

      Justin ran to the farmhouse, approximately 150 yards from the

barn. He told Sherril that Dwight had fallen into the pit and to call 911.

Justin promptly returned to the barn and apparently attempted to

remove Dwight from the pit on his own.            There were no witnesses,

however, to the event. Justin was found a few minutes later lying face
                                    4

down in the pit near Dwight.     Like Dwight, he had been overcome by

methane gas. The gas rendered Justin unconscious and unresponsive.

       The men were removed from the pit after rescue personnel arrived,

which included members of the Andover Volunteer Fire Department. The

Andover volunteer firefighters were paged one minute and eight seconds

after the law enforcement center received the 911 call from Sherril. It is

unknown if the page was sent to the volunteer firefighters before Justin

was overcome by methane gas.

       Dwight died four days after the incident.     Justin died in the

hospital ten days later.       He never regained consciousness.        He

posthumously received a national award for his heroic actions from the

Carnegie Foundation.

       The workers’ compensation carrier for Johnson Valley Beef,

Grinnell Mutual Reinsurance (Grinnell), paid the workers’ compensation

benefits for Justin’s injuries and death.         Grinnell then sought

contribution or indemnity from the workers’ compensation carrier for the

Andover Volunteer Fire Department, Travelers Insurance Company

(Travelers). Grinnell claimed Justin was acting as a volunteer firefighter

at the time of his death because he had been “summoned to duty as a

volunteer fire fighter” in accordance with Iowa Code section 85.61(7)(a)

once he witnessed that Dwight had fallen unconscious into the manure

pit.

       A   deputy   workers’   compensation   commissioner    determined

Justin’s death arose out of and in the course of his employment with

both Johnson Valley Beef and the Andover Volunteer Fire Department.

In reaching this decision, the deputy concluded a volunteer firefighter is

not in the course of employment for purposes of Iowa Code section

85.61(7)(a) until summoned by a third party. However, he determined
                                           5

Justin was summoned to duty by the dispatcher either before or after he

was overcome by the methane gas. In any event, the deputy determined

the summons preceded his death, which meant that some of the injuries

he sustained that led to his death occurred in the course of employment

as a volunteer firefighter. As a result, the deputy found Travelers was

responsible for one-half of the workers’ compensation benefits payable as

the result of Justin’s injuries and death.

       Travelers appealed. 2       The workers’ compensation commissioner

affirmed the decision of the deputy, but on different grounds.                     The

commissioner concluded the timing of the page was not critical to the

determination of coverage under section 85.61(7)(a) because Justin had

been summoned to duty as a volunteer firefighter by the circumstances

themselves.        The commissioner determined that the failure to allow

volunteer firefighters to call themselves to duty after witnessing an

emergency situation would have the absurd result of deterring them from

immediately rendering assistance upon encountering an emergency. The

commissioner stated:

              For by acting immediately the firefighter would
       jeopardize the firefighter’s or any dependent’s entitlement to
       workers’ compensation benefits if the firefighter were injured
       while so acting. Given that result from immediate action,
       the rational volunteer firefighter would call 911 and then
       wait to receive a summons from the appropriate entity before
       initiating actions consistent with a firefighter’s duties to the
       general public. Certainly, in situations of imminent peril
       minutes and seconds do matter. A volunteer firefighter’s
       failure to act immediately could well increase the peril to the
       public or decrease the possibility of averting disaster.
       Common sense compels the conclusion that the legislature
       did not intend such absurd results.




       2Grinnell  also cross-appealed, claiming Justin acted solely in his capacity as a
volunteer firefighter at the time of his injury. Grinnell abandoned the claim on appeal.
                                     6

The commissioner determined a volunteer firefighter is summoned to

duty when “a reasonable firefighter faced with the circumstances

presented would have felt called upon to act in a manner consistent with

the duties a voluntary firefighter assumes as regards the general public.”

      Travelers sought judicial review.    The district court rejected the

ruling of the commissioner. It concluded a volunteer firefighter cannot

be summoned to duty by circumstances, but can only be summoned by

the fire department or some other official channel.      It concluded that

Justin could only be summoned in this case by a page from the

emergency communication center. It remanded the case to the workers’

compensation commissioner for further proceedings under the correct

legal standard. Grinnell appealed.

      II. Scope of Review.

      The standards of chapter 17A are applied to determine whether the

conclusions we reach are the same as those of the district court.

Mycogen Seeds v. Sands, 686 N.W.2d 457, 464 (Iowa 2004).              If the

conclusions are the same, we affirm. Id. Otherwise, we reverse. Id. Our

review of agency decisions begins with proper direction from Iowa Code

chapter 17A. Renda v. Iowa Civil Rights Comm’n, 784 N.W.2d 8, 10 (Iowa

2010). Ordinarily, “the interpretation of a statute is a pure question of

law over which agencies are not delegated any special powers by the

General Assembly . . . .”    Arthur E. Bonfield, Amendments to Iowa

Administrative Procedure Act, Report on Selected Provisions to Iowa State

Bar Association and Iowa State Government 62 (1998).          However, we

recently clarified that we defer to the agency’s interpretations of statutes

when the legislature has clearly vested the agency with the proper

authority to do so based on the agency’s expertise on the subject matter.

Renda, 784 N.W.2d at 11. We do not focus our inquiry on whether the
                                             7

agency does or does not have the broad authority to interpret the act as a

whole. Id. at 10. Instead, when determining whether the legislature has

clearly vested the agency with authority to interpret, “each case requires

a careful look at the specific language the agency has interpreted as well

as the specific duties and authority given to the agency with respect to

enforcing particular statutes.” Id. at 13. 3 If we find the legislature has

clearly vested the agency with interpretive authority for the phrase under

consideration, we reverse only if the interpretation is “irrational, illogical,

or wholly unjustifiable.” Iowa Code § 17A.19(10(l). On the other hand, if

we do not find that the legislature has clearly granted the agency

authority to interpret, we do not defer to the agency’s interpretation. Id.

§ 17A.19(11)(b).      We will reverse if we find the agency’s decision was

“[b]ased upon an erroneous interpretation of a provision of law.”                        Id.

§ 17A.19(10)(c).

       In the absence of an explicit grant of authority to interpret in the

agency’s enabling statute, we turn to other indications that the

interpretation of the applicable law has been clearly vested with the

agency. In this case, we are unable to find any indication the legislature

intended to grant the workers’ compensation commissioner the authority

       3Our    prior cases have appeared to treat the workers’ compensation
commissioner differently. In Mycogen Seeds, we held the legislature had not delegated
special authority to interpret any statute to the workers’ compensation commissioner.
686 N.W.2d at 464. The same year, we made a similar statement broadly excepting the
commissioner from any case-by-case approach to deference. P.D.S.I. v. Peterson, 685
N.W.2d 627, 633 (Iowa 2004) (“We see nothing in the workers’ compensation statutes
that convinces us that the legislature has delegated any special powers to the agency
regarding its interpretation of . . . statutes.”). Most recently, we explicitly disavowed the
case-specific analysis for the workers’ compensation commissioner’s interpretation of
any workers’ compensation statutes. Rojas v. Pine Ridge Farms, L.L.C., 779 N.W.2d
223, 231 (Iowa 2010) (“It is well-settled law that the legislature did not clearly vest the
workers’ compensation commissioner with the power to interpret the workers’
compensation statutes.”). In accordance with our clarification of the appropriate
analysis for all agency discretion decisions in Renda, we will examine the workers’
compensation commissioner’s interpretations on a case-by-case basis.
                                     8

to interpret the phrase “summoned to duty.” Generally, “summoned to

duty” is not a phrase “uniquely within the subject matter expertise of the

agency.” Renda, 784 N.W.2d at 13. In fact, in interpreting “summoned

to duty,” the commissioner relied on social policy reasons rather than

special subject matter expertise to conclude a volunteer firefighter may

summon himself or herself to duty when an emergency arises. Moreover,

the phrase has a broad range of meanings that touches several areas of

the law, which makes it unlikely the legislature intended to authorize the

commissioner to interpret the phrase by granting the commissioner

general rule-making and enforcement powers. See Iowa Code § 86.8(1)

(establishing the commissioner’s duty to “[a]dopt and enforce rules

necessary to implement” workers’ compensation laws). Finally, we can

find no other feature of the statute that reveals a clear intent to vest

authority with the commissioner. Accordingly, we do not give deference

to the commissioner’s interpretation of the statute in this case, Iowa

Code § 17A.19(11)(b), and we will reverse or otherwise grant relief from

the agency action if the rights of the appellant have been prejudiced

because of an erroneous interpretation of the statute, id. § 17A.19(10)(c).

      III. Statutory Interpretation.

      The resolution of this case requires us to interpret Iowa Code

section 85.61(7)(a). The statute provides:

      Personal injuries sustained by a volunteer fire fighter arise in
      the course of employment if the injuries are sustained at any
      time from the time the volunteer fire fighter is summoned to
      duty as a volunteer fire fighter until the time the volunteer
      fire fighter is discharged from duty by the chief of the
      volunteer fire department or the chief's designee.

Iowa Code § 85.61(7)(a).

      Grinnell claims a volunteer firefighter can be “summoned to duty”

as a volunteer firefighter by circumstances. Travelers asserts a volunteer
                                          9

firefighter can only be “summoned to duty” under the statute by a means

or method approved by the fire chief to call a volunteer firefighter to duty,

which in this case would have been an audible page.

       We begin our resolution of this case with a firm understanding of

our task. It is only to determine the intent of the legislature. In re Det. of

Shaffer, 769 N.W.2d 169, 173 (Iowa 2009). Fundamentally, this task is

tied to the separation-of-powers doctrine, as well as two important

underlying principles that the legislature makes the law and courts

interpret the law. Courts are given the role to interpret statutes enacted

by the legislature because even the most carefully drafted law can never

eliminate      all   uncertainty   when       applied   to   future   unanticipated

circumstances. Teamsters Local Union No. 421 v. City of Dubuque, 706
N.W.2d 709, 713 (Iowa 2005). Uncertainty is inherent in statutes largely

because it is inherent in the English language itself. 4 See Ronald Benton

Brown & Sharon Jacobs Brown, Statutory Interpretation: The Search for

Legislative Intent 2 (2002) (noting statutory language is often unclear

“because the English language by its very nature . . . is an inherent

breeding ground for ambiguity”). Thus, courts resolve uncertainties in

the application of statutes, but only in a way that captures the will of the
legislature.

       The first task for courts in interpreting statutes is to identify the

presence of an ambiguity. Larson Mfg. Co. v. Thorson, 763 N.W.2d 842,

859 (Iowa 2009).         Of course, if no ambiguity exists, the statute is

       4A major reason effective communication can be difficult is because a single

word frequently represents numerous distinct meanings. Jon L. Ericson & Robert F.
Forston, Public Speaking as Dialogue: Readings and Essays 40 (1970). For example,
the Oxford Dictionary lists an average of twenty-eight separate meanings for the five
hundred most commonly used words in the English language. Id. The difficulty in
communicating with clarity was perhaps best captured by Mark Twain, when he wrote:
“The difference between the right word and the almost right word is the difference
between lightning and the lightning bug.” Id. at 39.
                                       10

rationally   applied   as   written.        Iowa    Comprehensive    Petroleum

Underground Storage Tank Fund Bd. v. Shell Oil Co., 606 N.W.2d 376,

379 (Iowa 2000).

      In this case, the ambiguity in the statute is found in the

application of the phrase “summoned to duty.”               Grinnell claims a

volunteer firefighter can be “summoned to duty” by the circumstances

encountered by a volunteer firefighter that present the type of danger to

which a volunteer firefighter has been trained to respond.           Travelers

asserts a volunteer firefighter can only be “summoned to duty” by the fire

chief or someone else authorized to call a volunteer firefighter to duty.

We have said that an ambiguity exists when more than one reasonable

interpretation is presented by the circumstances.           Shell Oil Co., 606
N.W.2d at 379–80 (“[I]f reasonable minds could disagree over the

meaning of a word or phrase of a statute, the statute is ambiguous

. . . .”). Because the separate meanings claimed by the parties can be

attributed to “summoned to duty,” we find ambiguity exists in this case.

See Webster’s Third New Int’l Dictionary 2290 (unabr. ed. 2002)

(providing five definitions for “summon”).         Numerous intrinsic aids can

help courts discover the intent of a statute in the face of an ambiguity.

In this case, two rules of construction are particularly pertinent. First,

we interpret statutes in their context. Griffin Pipe Prods. Co. v. Guarino,

663 N.W.2d 862, 865 (Iowa 2003). Second, undefined words used in the

statute are normally given their ordinary and common meaning. Mason

v. Schweizer Aircraft Corp., 653 N.W.2d 543, 548 (Iowa 2002).

      A. Context of Statute. The context of a statute is an important

consideration in the search for legislative intent because “[w]ords may

have different meanings when used in the context of a special subject.”

2A Norman J. Singer & J.D. Shambie Singer, Statutes and Statutory
                                           11

Construction § 47:27, at 443 (7th ed. 2007) [hereinafter Statutes and

Statutory Construction]. Additionally, we look to the statute as a whole to

make sure our interpretation is harmonious with the entire legislative

enactment. Griffin Pipe Prods. Co., 663 N.W.2d at 865.

       The statute in dispute is found within the definitions section of the

Workers’ Compensation Act. It is a subsection enacted in 1985 as a part

of a broader definition of the phrase “personal injury arising out of and in

the course of employment” and is part of an even larger body of law

extending workers’ compensation benefits to volunteer firefighters. See

1985 Iowa Acts ch. 46, § 1 (codified at Iowa Code § 85.61(6) (1987))

(entitled “Time of Volunteer Fire Fighter’s Employment”); see also Iowa

Code § 85.61(7). While regular firefighters across Iowa are excluded from

workers’ compensation benefits, the legislature included volunteer

firefighters within the workers’ compensation statute in 1945. 5 See 1945

Iowa Acts ch. 75, §§ 2, 3 (codified at Iowa Code §§ 85.1(4), .61(8) (1946))

(defining “volunteer firemen” and providing for compensation under the

Workmen’s Compensation Law). In that year, the legislature specifically

excepted     volunteer     firefighters    from     the    statutory     exclusion     for

firefighters and amended section 85.61 by adding a definition of
“volunteer fireman,” which also made it explicitly clear that a volunteer

firefighter could not be excluded from benefits as a casual employee. Id.

       When volunteer firefighters were included in Iowa’s workers’

compensation system, they also became subject to the body of law

governing entitlement to benefits. This law includes the basic principle

       5In  Heiliger v. City of Sheldon, we held that volunteer firefighters were impliedly
excluded from the protections of the workers’ compensation statute by the general
statutory exclusion for firefighters. 236 Iowa 146, 162, 18 N.W.2d 182, 190 (1945). A
week later, the legislature amended the statute to specifically exempt volunteer
firefighters from the general exclusion for firefighters. Maurice H. Merrill, Fifteen Years
More of Workmen’s Compensation in Iowa, 32 Iowa L. Rev. 1, 16 (1946).
                                    12

of   compensation    that   employers    are     required   to   pay   workers’

compensation only for personal injuries sustained by an employee

“arising out of and in the course of employment.” Iowa Code § 85.3(1).

Generally, we have indicated an injury “arises out of” employment when

a causal connection exists between the employment and the injury.

Thayer v. State, 653 N.W.2d 595, 599 (Iowa 2002).           We have said the

injury “arises in the ‘course of employment’ when the injury and the

employment coincide as to time, place, and the circumstances.” Id. at

600.

       Notwithstanding, the legislature has contributed its own definition

of the phrase “personal injury arising out of and in the course of the

employment.”     Under section 85.61(7), the legislature identified two

components to the definition.     First, the phrase includes “injuries to

employees whose services are being performed on, in, or about the

premises” of the employer. Iowa Code § 85.61(7). Second, the phrase

includes “injuries to those who are engaged elsewhere in places where

their employer’s business requires their presence and subjects them to

dangers incident to the business.”             Id.   Clearly, the legislature

understood that compensable injuries can occur both on and off work

premises. This definition is consistent with our long-standing approach

used to evaluate the “in the course of employment” prong. Generally, an

injury arises “in the course of employment” when an injury is within the

time period of the employment, the space boundaries of the employment,

and in the course of an activity connected to the employment.

Waterhouse Water Conditioning, Inc. v. Waterhouse, 561 N.W.2d 55, 57

(Iowa 1997)); see also 1 Arthur Larson & Lex K. Larson, Larson’s

Workers’ Compensation Law § 12:01, at 12–1 (2010) (“The course of

employment requirement . . . demands that the injury be shown to have
                                     13

arisen within the time and space boundaries of the employment, and in

the course of an activity whose purpose is related to the employment.”).

       Under section 85.61(7)(a), however, the legislature has provided a

special, more narrow “course of employment” rule for volunteer

firefighters.   Instead of relying on time, place, and circumstances to

determine “course of employment,” section 85.61(7)(a) reduces “course of

employment” to a single factor—time period of employment. It provides

that

       [p]ersonal injuries sustained by a volunteer fire fighter arise
       in the course of employment if the injuries are sustained at
       any time from the time the volunteer fire fighter is
       summoned to duty as a volunteer fire fighter until the time
       the volunteer fire fighter is discharged from duty by the chief
       of the volunteer fire department or the chief’s designee.

Iowa Code § 85.61(7)(a) (emphasis added).       Thus, the legislature has

adopted a more arbitrary “course of employment” rule for volunteer

firefighters covering a time period beginning with the summons to duty

and ending with the discharge from duty. Any other factors and further

circumstances are removed from consideration.

       It is understandable that the legislature would want to develop a

special “course of employment” rule for volunteer firefighters.      Unlike

most employees, the duties of volunteer firefighters are not normally

connected to a particular premise of the employer.       Instead, volunteer

firefighters are called to duty at all times of the day and night and at a

variety of locations. The general definition of “arising out of and in the

course of employment” under section 85.61(7) captures volunteer

firefighters once they arrive at the scene of an emergency, but does not

specifically cover their activities between the time they are called to

report to duty and the time they arrive at the scene of an emergency.

Nevertheless, from the instant a volunteer firefighter hears an alarm and
                                      14

proceeds to the scene of an emergency, the volunteer firefighter is

exposed to special risks connected with employment. See Comments on

Recent Cases, 32 Iowa L. Rev. 755, 805 (1947).

         As a general rule, workers’ compensation does not cover an injury

sustained by an employee on the way to or from work.              Bailey v.

Batchelder, 576 N.W.2d 334, 339 (Iowa 1998).           Although somewhat

arbitrary, the rule has its logic.     See id.   For purposes of workers’

compensation, the hazards encountered going to or returning from the

place of work are not normally incident to employment. Id. When an

employee reaches a job site, however, there is a physical and tangible

connection to the employment environment. Id. Thus, while traveling to

or from work an employee is not ordinarily considered to be “in the

course of employment.” Halstead v. Johnson’s Texaco, 264 N.W.2d 757,

759 (Iowa 1978).

         The situation of a volunteer firefighter, however, is unique.    A

volunteer firefighter not only has special risks produced by rendering

services at the scene of an emergency, but also in going to and even

returning from the scene of the emergency. For example, the need for

speed in responding to a call is one risk connected with employment as a

volunteer firefighter. See Comments on Recent Cases, 32 Iowa L. Rev. at

804. Thus, section 85.61(7)(a) makes it clear that volunteer firefighters

do not fall within the “going and coming” rule applicable to most other

employees.     Instead, the legislature adopted a rule that the course of

employment begins when the volunteer firefighter is “summoned to

duty.”

         This context permits us to make certain observations helpful to our

understanding of the intent of the statute. The phrase “summoned to

duty” only exists in the statute to establish the point in time when the
                                      15

“course of employment” begins for volunteer firefighters for the purposes

of workers’ compensation.       Additionally, the phrase contemplates that

the summons is preceded by a decision for the period of employment to

begin.     Normally, the decision for work to commence rests with the

employer, not the employee, especially where the employer is made

responsible for injuries sustained by employees “arising out of and in the

course of employment.”

         Furthermore, the duty that is the subject of the summons under

the statute is the duty “as a volunteer fire fighter.”     The statute then

defines a volunteer firefighter as a “member of an organized volunteer fire

department in this state and any other person performing services as a

volunteer fire fighter . . . at the request of the chief or other person in

command of the fire department.”           Iowa Code § 85.61(10).   The first

portion of the definition reveals volunteer firefighters are members of a

group of volunteer firefighters.    Thus, the summons to duty relates to

duty as a member of a group, not as an individual. Moreover, the second

portion of the definition reveals the services of all volunteer firefighters

are performed at the request of a person in command of the group of

volunteer firefighters. See generally Teamsters Local Union No. 421, 706
N.W.2d at 715 (describing and applying the interpretive aid ejusdem

generis by tying the meaning and purpose of general words to the specific

words that precede to help define a class of statutorily described

individuals). We find nothing in the background or context of the statute

to reveal an intent for volunteer firefighters to summon themselves to

duty.

         We recognize section 85.61(7)(a) does make it clear that a volunteer

firefighter must be “discharged from duty by the chief of the volunteer

fire department or the chief’s designee,” yet the same qualifying phrase
                                    16

fails to follow the “summoned to duty” component of the statute.         A

common intrinsic aid for statutory interpretation provides that referential

and qualifying phrases refer solely to the last antecedent. Statutes and

Statutory Construction § 47:33, at 487. However, this rule applies only

when no contrary intention is apparent.         Id.   Moreover, while the

qualifying phrase relating to the fire chief or the chief’s designee may be

restricted to the “discharged from duty” component of the statute, the

restriction does not aid in identifying the scope and nature of the

“summoned to duty” component of the statute. For sure, the legislature

may have intended not to use the same qualifying language for the

“summoned to duty” component of the statute because different

communities may have different methods to call or notify volunteer

firefighters of an emergency, especially at the time the statute was

enacted in 1985.     Thus, the question that remains is whether the

legislature intended for volunteer firefighters to summon themselves to

duty based on circumstances that they may encounter in the course of

each day.    This question is not resolved in any way by the rule of

statutory construction relating to referential and qualifying words.

      B. Common Meaning. Undefined words in a statute are usually

construed in accordance with their ordinary and common meanings.

Statutes and Statutory Construction § 47:27, at 443–46; Mason, 653
N.W.2d at 548. However, when a word of common usage has more than

one meaning, the meaning that best conforms to the purpose of the

statute is used to construe the statute. See Auen v. Alcoholic Beverages

Div., 679 N.W.2d 586, 590 (Iowa 2004) (“Absent a statutory definition or

an established meaning in the law, words in the statute are given their

ordinary and common meaning by considering the context within which

they are used.”).
                                    17

       The word “summoned” has a variety of meanings. See Webster’s

Third New Int’l Dictionary 2290 (providing five definitions for “summon”).

Most of the meanings of the word relate to a call or command by a third

party. Id. Yet, a secondary meaning allows the word to be used in the

context of an internal call to action, as when a person summons his or

her courage. Id. In the context of the time period of employment for the

purposes of workers’ compensation benefits, the common meaning of

“summoned to duty” as a command from another fits better within the

legislative scheme than internal forces that would summon a Good

Samaritan to respond and render aid after witnessing an accident or

other emergency. There is simply nothing in the statute to indicate the

legislature wanted the forces that motivate a Good Samaritan to render

aid in the face of emergency to commence the course of employment for a

volunteer firefighter who happens to witness an accident and renders

aid.   Instead, we believe the intent of the legislature was to employ a

straightforward, easily applied rule that the course of employment for a

volunteer firefighter commences when the volunteer firefighter receives a

call initiated through official communications to report for duty.

       Importantly, the legislature adopted a rule that removed any

consideration of the surrounding circumstances relating to the actual

duties of employment. Having specifically removed such circumstances

from the “course of employment” test for volunteer firefighters, the

legislature left no indication of an intention to reopen the rule for such

circumstances to be considered in the event a volunteer firefighter

witnesses an accident or other emergency.        The test adopted by the

legislature captures the goal of protecting volunteer firefighters in the

unique circumstances of their employment, and no legislative intent

exists to show the legislature further intended to use the workers’
                                        18

compensation statute to broaden the “course of employment” rule to

embrace the principle of a Good Samaritan.

        After considering the history and purpose of the statute providing

workers’ compensation benefits to volunteer firefighters, along with the

ordinary and common meaning of “summon” in the context of the

statute, we hold that a volunteer firefighter must be called to duty by a

third party authorized by the fire chief before injuries that arise in efforts

to rescue are covered by workers’ compensation.                  Additionally, a

summons places a volunteer firefighter in the “course of employment”

once it is communicated to the volunteer firefighter. The relevant inquiry

under the statute is whether Justin was summoned to duty as a

volunteer firefighter by the 911 dispatcher prior to receiving his injuries.

Any other approach would be contrary to the legislative intent expressed

in section 85.61(7)(a).

        IV. Receipt of Summons.

        The next question that necessarily follows is whether the summons

to duty must be heard or received by the volunteer firefighter. This issue

could      arise   on   remand,   as   illustrated   by   the   deputy   workers’

compensation commissioner’s determination that Justin was in the

course of employment because the page would have reached him prior to

his death.

        At this point in the analysis, there are few interpretive aids

available to guide us.       Yet, those that exist remain important.          We

presume the legislature intended for the statute to yield reasonable

results.     W.P. Barber Lumber Co. v. Celania, 674 N.W.2d 62, 67 (Iowa

2003).      We therefore give this statute its plain meaning and avoid

creating impractical or absurd results.        Heartland Express v. Gardner,

675 N.W.2d 259, 262 (Iowa 2003). We also keep the entire statute in
                                    19

mind in interpreting the particular provision at issue. Iowa Ass’n of Sch.

Bds. v. Iowa Dep’t of Educ., 739 N.W.2d 303, 309 (Iowa 2007). In the

end, we strive to interpret the statute consistent with its purpose. IBP,

Inc. v. Harker, 633 N.W.2d 322, 325 (Iowa 2001).

      On one hand, it is conceivable the legislature could have

considered receipt of the summons to be unnecessary for a volunteer

firefighter. Yet, our rules of interpretation do not lead to such a result.

The statute specifically refers to “the time the volunteer fire fighter is

summoned to duty.” Iowa Code § 85.61(7)(a). It does not refer to the

time the chief or the chief’s designee summoned the volunteer firefighter

to duty. See id. The language used by the legislature in enacting the

statute clearly focuses on whether the particular injured volunteer

firefighter was “summoned,” not whether a summons was sent.

      Additionally, the statute could produce absurd results if it were

interpreted not to    require receipt    of the summons.         Such an

interpretation would mean an injury sustained by a volunteer firefighter

in the course of an activity unrelated to the duties of a volunteer

firefighter would be an injury that occurs “in the course of employment”

as a volunteer firefighter.   For example, if a volunteer firefighter was

injured after being struck by a speeding boat while water skiing on a lake

and it was later discovered that his or her pager left behind on the dock

had activated with a call to duty just prior to the accident, it would be

absurd to conclude the volunteer firefighter was in the course of

employment at the time of the injury under the statute.

      The receipt requirement is also consistent with the overall purpose

of the workers’ compensation statute to provide compensation for

injuries that arise out of and in the course of employment.       Workers’

compensation was not intended to provide compensation for injuries in
                                       20

the course of activities detached from employment.          More specifically,

section 85.61(7)(a) was enacted to provide coverage for volunteer

firefighters while responding to the call to duty.        Clearly, a volunteer

firefighter cannot respond to the call of duty until the volunteer

firefighter learns of the call. Thus, the receipt requirement is consistent

with the purpose of the statute.

        At the same time, we recognize the statute expresses no

requirement that the official summons be received by the volunteer

firefighter. Instead, to fulfill the purpose of the statute defining “in the

course of employment,” it is only important that the employer send the

summons and the volunteer firefighter acquire knowledge that a

summons to duty has been issued. This approach provides a reasonable

interpretation of the statute, is consistent with the entire statute, and

meets     our   goal   of   interpreting    workers’   compensation   statutes

consistently with the humanitarian objective of providing compensation

for injured workers.

        V. Conclusion.

        We affirm the decision of the district court.      The commissioner

applied an incorrect legal test in rendering his decision. We remand the

case to the district court to further remand the matter to the

commissioner for further proceedings consistent with this opinion. It is

for the commissioner to resolve this dispute between two insurance

companies by applying the statute as interpreted in this opinion to the

facts to decide if Justin’s injuries arose in the course of his employment

as a volunteer firefighter.

        DISTRICT       COURT     JUDGMENT         AFFIRMED      AND     CASE

REMANDED WITH INSTRUCTIONS.
                                 21

      All justices concur except Hecht, Wiggins, and Baker, JJ., who

concur specially.
                                      22
               #34/08–1628, Andover Vol. Fire Dep’t v. Grinnell Mut. Reins.


HECHT, Justice (concurring specially).

      I write separately because, although I agree this case must be

remanded to the commissioner, I cannot agree with one aspect of the

majority’s interpretation of Iowa Code section 85.61(7)(a). The fighting

issue in this case requires a determination whether Justin Faur

sustained a personal injury “at any time from the time [he was]

summoned to duty . . . until the time [he was] discharged from duty by

the chief of the volunteer fire department or the chief’s designee.” Iowa

Code § 85.61(7)(a).      The commissioner’s interpretation posited broadly

that a volunteer firefighter can be summoned to duty under the statute

by any circumstances that could lead a reasonable volunteer firefighter

“to act in a manner consistent with the duties a volunteer firefighter

assumes as regards the general public.”            Accordingly, under the

commissioner’s interpretation of the statute, the compensability of Faur’s

claim as a volunteer firefighter does not turn on whether the pager

sounded notice of the dispatcher’s call before Faur was injured by the

gas in the atmosphere of the manure pit.

      The     majority     rejects   the    commissioner’s     interpretation.

Repudiating the notion that a volunteer firefighter can be summoned to

duty by mere circumstances, the majority concludes the legislature

intended volunteer firefighters to be without workers’ compensation

protection until “a third party authorized by the fire chief” calls them to

duty. I agree with this portion of the majority’s analysis as I believe the

legislature   clearly    expressed   the   boundaries   of   “the   course   of

employment.” The course commences on the front end with the issuance

of a call to duty from an authorized person to members of the force (the

act of “summoning”).        In this case the summons was issued by a
                                          23

dispatcher sixty-eight seconds after a 911 call was placed at Faur’s

direction. Although one witness testified that Faur could have made the

return trip from the house to the pit in thirty seconds, another opined it

would have taken Faur more than a minute to cover the distance

because he was wearing knee-high “manure” boots and was winded as a

consequence of the trip from the pit to the house. When he arrived back

at the pit, he instructed the victim’s daughter to summon additional

assistance before he began to climb down a piece of machinery into the

nine-foot deep pit. In my view, a reasonable fact finder could on remand

find that Faur sustained an injury after the dispatcher issued the

summons to duty to Faur and the other members of the Andover

Volunteer Fire Department who were available to respond to the

emergency.

       I write separately because I believe the majority’s interpretation of

section 85.61(7)(a) adds to the statute language requiring a volunteer

firefighter prove he or she received the department’s call to duty. 6 This

interpretation results in an embellishment of the words chosen by the

legislature and is justified, the majority suggests, by a purpose to avoid

an illogical, impractical, or absurd result. I strongly disagree.
       There is nothing illogical, impractical, or absurd about an

interpretation of the statute that commences the course of employment

with an authorized person’s sounding of a call to action to members of a

volunteer fire department who are available for duty. As the majority has

acknowledged, the legislature chose to except these public servants from

the operation of the going-and-coming rule. I view section 85.61(7)(a) as


       6This element of the claim is characterized elsewhere in the majority opinion as
proof that the firefighter “acquire[d] knowledge that a summons to duty has been
issued.”
                                            24

unmistakable evidence of a legislative purpose to expand the protection

of the workers’ compensation statute.              The majority’s interpretation of

the statute contravenes this clear legislative purpose by adorning the

statute with words (“receive” and “knowledge”) not expressed and, in my

view, not intended by the legislature.             This embellishment achieves a

diminution of the zone of protection for volunteer firefighters, a result

inconsistent with the legislative purpose, and I therefore reject it.

       An interpretation of the statute that commences a volunteer

firefighter’s course of employment with the employer’s sounding of a call

to service is more faithful to the words chosen by the legislature and the

clear legislative purpose to expand workers’ compensation protection for

volunteers.     The clear legislative purpose to expand the protection for

volunteers who risk their lives in the service of others amply explains

why the legislature chose to commence the course of employment in this

context with the employer’s issuance of a call to service. This purpose is

illustrated by the legislature’s omission of a requirement that the

volunteer receive the call as a condition of commencement of the course

of employment, an omission that does not result in such asymmetry as

to produce illogical, impractical, or absurd results. 7                  The majority’s
argument to the contrary uses a strained and inapt “straw-man”

hypothetical in which a volunteer who is oblivious to the emergency for

which he is imminently to be called to duty and is clearly unavailable to

respond to the employer’s call to duty because he is not wearing a pager.

I agree with the majority that a proper interpretation of the statute

       7The  majority finds support for its conclusion that the call to duty is triggered by
a volunteer firefighter’s receipt or knowledge of the call to duty in the phrase “the
volunteer fire fighter is summoned to duty.” As volunteers are not called to duty
individually, but rather jointly by common dispatch, I believe the majority gives the
phrase a significance not intended by the legislature. In my view, the employer’s act of
issuing the summons to available volunteers triggers the course of employment.
                                       25

should not support the skier’s workers’ compensation claim because

there is no basis upon which it could be reasonably concluded that the

skier was responding to the department’s summons or otherwise serving

the interests of the employer when the injury occurred.                In sharp

contrast, it was Faur who discovered the need for an emergency response

while wearing his pager, caused the department to be alerted, and

diligently positioned himself in the service of his employer to respond to

the imminent page which sounded a mere sixty-eight seconds after the

911 call was received by the department’s dispatcher. Moreover, Faur

knew the call to duty was imminent from the moment he caused the 911

call to be placed and during the entire time he travelled the 150–200

yards from the house to the pit.            We should not attribute to the

legislature the intent to shield Andover from liability for workers’

compensation benefits in the absence of proof that Faur either heard the

pager sound or otherwise came to know it had sounded before he was

injured while responding to the emergency for which the call to duty

issued.

      It seems perfectly logical that in furtherance of its purpose to

expand the protection of volunteers, the legislature chose a bright-line

“trigger” to commence the course of employment.                 The employer’s

issuance of the call to duty to available volunteers is readily verifiable

and therefore serves as a most practical trigger. 8                Further, an

interpretation that commences the course of employment with the

issuance of the summons to duty provides protection for volunteers even

when, sadly, as in Faur’s case, they are unavailable to testify on the


      8Pagers were chosen by the Andover Volunteer Fire Department as the means of
summoning its members. I would apply the same reasoning had the department
chosen telephones as its preferred means of communication.
                                          26

question of whether they received the page, or otherwise came to know a

summons was sent, before they were injured while clearly in the service

of the employer.

        The majority’s interpretation of the statute should be rejected for

yet another reason.        This court has in the past fifty years repeatedly

affirmed that the workers’ compensation statute was enacted to benefit

workers and their dependents and that it should, therefore, be

interpreted “broadly and liberally in keeping with the humanitarian

objective of the statute.        We will not defeat the statute’s beneficent

purpose by reading something into it that is not there, or by a narrow or

strained construction.” Holstein Elec. v. Breyfogle, 756 N.W.2d 812, 815–

16 (Iowa 2008); see also Stumpff v. Second Injury Fund, 543 N.W.2d 904,

905 (Iowa 1996); Barton v. Nevada Poultry Co., 253 Iowa 285, 289, 110
N.W.2d 660, 662 (1961).              Reference to this long-standing rule is

conspicuously omitted from the majority’s incompatible interpretive

effort. 9

        The majority’s concern about extending workers’ compensation

protection to any “Good Samaritan” seems far afield in this case. When

Faur became aware of a victim’s peril, he was wearing his fire
department pager and was therefore available to be summoned to duty at

a location within the department’s coverage territory.                His attempt to

rescue the victim commenced only after he went to the nearby house and

caused a 911 call to be placed, alerting his department and putting in

motion the very protocol that culminated with the sounding of the alert

to all available members of the rescue team, sixty-eight seconds later.


        9The  majority acknowledges the “humanitarian objective of providing
compensation for injured workers,” but fails in my view to liberally construe the statute
as our case law commits us to do.
                                           27

Thus, as Faur travelled the 150–200 yards from the house back to the

pit, he knew the pager summoning him to the rescue would soon sound.

If the pager worn by Faur had not sounded before he arrived at the pit,

he knew it would soon sound.               If the pager did not sound as Faur

climbed down into the pit in an effort to effect the rescue, he knew it

would soon sound. That this court would attribute to the legislature an

interpretation of section 85.61(7)(a) authorizing the commissioner to

deny workers’ compensation protection to a volunteer firefighter under

these circumstances absent proof that the volunteer received the paged

call to duty or otherwise knew the summons to duty had issued before he

was injured is completely unfathomable and produces a stunningly

illogical, impractical, and absurd result which the majority opinion

claims to renounce. 10

       For all of these reasons I concur with the conclusion that this case

must be remanded to the commissioner but cannot join the majority’s

interpretation of the statute.

       Wiggins and Baker, JJ., join this special concurrence.




        10Even under the majority’s erroneous interpretation of the statute, I believe this

record engenders a fact question as to whether Faur received the call to duty or had
knowledge of the call to duty before he was injured. The call to duty sounded a mere
sixty-eight seconds after the 911 call was received. As I have noted above, one witness
opined the return trip from the house to the pit would have taken more than a minute.
There is evidence in the record from which a reasonable fact finder could find Faur
paused to give an instruction to Johnson’s daughter before he began to climb down into
the pit.     In addition to the reasonable inferences from this direct evidence,
circumstantial evidence could support a finding that additional time passed as Faur
climbed down into the nine-foot deep pit on a piece of machinery to begin the fatal
rescue attempt, thus allowing the summons to duty to issue and be received by Faur
before the injury occurred.